Citation Nr: 0400103	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1972 to 
January 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in December 2002, and a substantive appeal 
was received in January 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed inservice stressor has not been 
verified.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R. §§  3.102, 3.156(a) (2003).  The intended 
effect of the regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for Post Traumatic Stress Disorder.  
Specifically, an April 2001 RO letter, a November 2003 RO 
letter, and the December 2002 statement of the case informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised him of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
The Board also finds that the assistance to the veteran 
provisions of VCAA have been met.  The claims file includes 
service medical records and VA medical records and 
examinations.  The veteran responded to a VA letter 
requesting information as to the description of the event 
experienced in-service that contributed to his PTSD.  The 
veteran recorded an event at the end of 1973 where his 
friend, P. K., was hit in the head by a turent recoil.  The 
RO requested information about the veteran's friend from the 
Center for Unit Records Research (CURR) and the Veteran 
Service Center.  However, neither the VA nor the CURR could 
verify that the incident described concerning the veteran's 
friend occurred.  No additional evidence has been identified 
by the veteran as pertinent to his claim.  Under these 
circumstances, the Board finds that no additional action is 
necessary to assist the veteran.   

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002). 

The Board acknowledges that the claims file includes 
diagnoses of PTSD by competent medical personnel.  A VA 
examination in May 2000 diagnosed the veteran with PTSD.  
There are also VA clinical records which include diagnoses of 
the disability and a subsequent VA examination in May 2001 
which confirmed the earlier diagnosis.  There is also medical 
evidence of record which includes a diagnosis of depression 
and different kinds of chemical dependence.  However, the 
claim has been denied by the RO because there is no evidence 
to verify the veteran's claimed in-service stressor.    

The veteran did not participate in combat and never left the 
confines of the United States during active duty.  The 
veteran does not claim that he engaged in combat or that he 
was a victim of assault.  Instead, the veteran claims that he 
developed post traumatic stress disorder because he was 
exposed to a traumatic event in-service in the end of 1973.  
This event involved himself and a friend in a tank, with his 
friend being hit in the head by turent recoil.  The veteran 
indicated that an abusive father, brother's suicide, and VA 
hospital visits involving another brother and others also 
contributed to his development of PTSD.  These events 
occurred either before or after his military service, 
therefore there would be no link to an in-service stressor.  

There is no verification that the veteran witnessed the 
claimed stressor.  The veteran's service medical records are 
negative for any mental health treatment.  The veteran 
provided some information about the event.  The veteran 
provided the friend's name, the approximate time period (end 
of 1973), and later provided the friend's unit and company.  
The RO searched for any records of the incident the veteran 
described and both the Veterans Service Center and the Center 
for Unit Records and Research had no information about the 
incident.  Without any additional information there is no 
other means to verify the claimed stressor.       

The Board acknowledges that additional verifying evidence may 
be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
The veteran was advised in both the April 2001 and November 
2001 RO letters as well as in the statement of the case as to 
what evidence was necessary to establish a claim.  
Nevertheless, the record does not include any such additional 
verifying evidence such as statements from fellow service 
members.  While the veteran's representative set forth 
identifying information in a January 2003, letter, it appears 
that this information is that same as that relied on by the 
RO in requesting verification of the claimed stressor.  
Therefore, it would appear that no useful purpose would be 
served by further delaying appellate review for any 
additional records searches.  

After reviewing the claims file, the Board must conclude that 
the record does not provide evidence corroborating the 
veteran's claimed stressor.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).  While there are diagnoses of PTSD in the present 
case, applicable law provides that a diagnosis of PTSD must 
be based on a verified stressor.  In this case, there has 
been no such verification.  A diagnosis of PTSD which is 
based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).  In sum, as the evidence does not show that the 
claimed stressor is verified, there is no basis for finding 
that service connection for PTSD is warranted.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



